         Case 1:18-cr-00661-PGG Document 138 Filed 12/10/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

             - against -                                                ORDER

ADOLFO VILLALONA,                                                  18 Cr. 661 (PGG)

                           Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               The conference currently scheduled for December 11, 2020, is adjourned to

January 12, 2021 at 2:00 p.m.

               Upon the application of the Government, by and through Assistant United States

Attorney Louis Pellegrino, and with the consent of Defendant, by and through his counsel,

Anthony Ricco, the time from December 11, 2020 through January 12, 2021 is excluded under

the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), in the interests of justice. The ends of justice

served by the granting of this continuance outweigh the interest of the public and the Defendant

in a speedy trial, because it will provide defense counsel additional time to discuss a pretrial

disposition with the Government.

               The parties are directed to dial 888-363-4749 to participate in the conference, and

to enter the access code 6212642. The press and public may obtain access to the telephone

conference by dialing the same number and using the same access code. The parties should call

in at the scheduled time and wait on the line for their case to be called. At that time, the Court

will un-mute the parties’ lines. Two days before the conference, the parties must email

GardepheNYSDChambers@nysd.uscourts.gov with the phone numbers that the parties will be
        Case 1:18-cr-00661-PGG Document 138 Filed 12/10/20 Page 2 of 2




using to dial into the conference so that the Court knows which numbers to un-mute. The email

should include the case name and case number in the subject line.

Dated: New York, New York
       December 10, 2020
